Case

©o wWmWANYI HD A F&F WW NY

MM wo WN WN NHN NY NHN NO NO HF KF KF KF FE FE Ore OO ES
Oo ry Dn nO Ff. WY NYO FF CO UO WAnANI BD A ff. WO NYO KF O&O

 

 

H:20-cv-02323-RGK-JPR Document 46 Filed 07/13/20 Page1of2 Page ID #:396

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

NICKO “ROMEO” LACOSTE, dba
THE CALIFORNIA DREAM
TATTOO,
Plaintiff,
VS.

DANIEL “KEEMSTAR” KEEM, dba
DRAMAALERT,

Defendant.

 

 

Case No. 2:20-CV-02323-RGK-JPRx
The Hon. R. Gary Klausner
JUDGMENT IN FAVOR OF

DEFENDANT DANIEL
“KEEMSTAR” KEEM

Action Filed: March 10, 2020

 

JUDGMENT

 
Case }

Co wWarAN NHN On F&F. W NYO KF

MM wo WN WN NHN NY NHN NO NO HF KF KF KF FE FE Ore OO ES
Oo ry Dn nO Ff. WY NYO FF CO UO WAnANI BD A ff. WO NYO KF O&O

 

 

:20-Cv-02323-RGK-JPR Document 46 Filed 07/13/20 Page 2of2 Page ID #:397

Having considered Defendant’s Motion to Strike Complaint Pursuant To
C.C.P. § 425.16 and the papers filed in support thereof, and the Court having
GRANTED Defendant’s Motion in its entirety for the reasons set forth in its Order
entered June 23, 2020:

IT IS HEREBY ORDERED AND ADJUDGED that:

1. Plaintiff Nicko “Romeo” Lacoste takes nothing in his action, that the
above-captioned case be DISMISSED WITH PREJUDICE, and that
judgment hereby is entered in Defendant’s favor as to each of Plaintiffs
causes of action;

2. Defendant is the prevailing party in this action;

3. Requests for attorneys’ fees may be made by a regularly noticed motion to
the Court; and

4. Requests for costs may be made by application to the Clerk of the Court.

This document constitutes a judgment and a separate document for the

purposes of Federal Rule of Civil Procedure 58(a).

DATED: July 13, 2020 j*9 Reergea/

 

R. GARY KLAUSNER
UNITED STATES DISTRICT JUDGE

_2-
JUDGMENT

 
